 





Terrapin 3 Acquisition Corporation July 16, 2014



590 Madison Avenue

35th Floor

New York, New York 10022

 

Re:Agreement among Sponsors

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by Terrapin 3 Acquisition Corporation, a Delaware corporation (the
“Company”) of units (the “Units”), each comprised of one share of the Company’s
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”),
and one warrant (each, a “Warrant”). The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the NASDAQ Capital Market. Certain capitalized terms used herein are
defined in paragraph 4 hereof.

 

Each of Apple Orange LLC (“Apple”), Noyac Path LLC (“Noyac”), Periscope, LLC
(“Periscope”, and together with Apple and Noyac, the “Terrapin Sponsors”, and
MIHI LLC (the “Macquarie Sponsor” and together with the Terrapin Sponsors, the
“Sponsors”) hereby agree among each other as follows:

 

1.          The Terrapin Sponsors and Macquarie Sponsor shall use best efforts
so as to not permit the Company to enter into a contract involving amounts in
excess of $15,000 (other than an underwriting agreement) without approval of one
of the Terrapin designees to the Company’s board of directors (the “Board”) and
the Macquarie designee to the Board. In the event Nathan Leight, Sanjay Arora or
Guy Barudin is obligated to indemnify the trust as described in the Prospectus,
the Macquarie Sponsor shall indemnify such individuals for 50% of such amount.

 

2.          Until such time as the Prospectus shall be declared effective, the
Sponsors agree to take such action so as to ensure that as of the effective time
of such Prospectus and at all times thereafter until consummation of the
Business Combination the Board shall consist of six persons in total, three
persons designated by the Terrapin Sponsors (one of whom is deemed by applicable
rules and regulations to be an independent director), one person designated by
the Macquarie Sponsor and two persons mutually selected by the Sponsors who are
deemed by applicable rules and regulations to be independent directors.
Notwithstanding the foregoing, nothing herein shall prevent the Sponsors from
taking action necessary to comply with legal, regulatory or exchange rules
including, but not limited to, adding additional board members or making other
changes to the composition of the Board.

 

3.          The affirmative vote of the Macquarie Sponsor is required before the
Company can consummate its Business Combination. In the event that (i) the
Company fails to consummate a Business Combination (as defined below) within 24
months from the closing of the Public Offering, (or such later period approved
by the Company’s stockholders in accordance with the Company’s amended and
restated certificate of incorporation) and (ii) if the Board of Directors of the
Company had during such 24 month period met and agreed to enter into a
definitive acquisition agreement for a Business Combination and such vote was
unanimous (with the exception of the Macquarie Sponsor Board designee) and
within 48 hours after receipt of notification of such facts (the “Notification
Deadline”) the Macquarie Sponsor failed to provide its written consent to such
Business Combination, then the Macquarie Sponsor shall pay the Terrapin Sponsors
a break-up fee equal to $800,000 (the “Break-Up Fee”) in a form the Terrapin
Sponsors shall specify. The Break-Up Fee shall not be payable if, after the
Board agreed to enter into a definitive acquisition agreement with respect to a
Business Combination with a potential target and before the Notification
Deadline, such target shall suffer a Material Adverse Change (as defined below).

 

 

 

 

Terrapin 3 Acquisition Corporation

July 16, 2014

Page 2

 

4.          As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Material Adverse Change” shall mean any event, state of facts,
circumstance, development, change, effect or occurrence that is materially
adverse to (x) the ability of the target to timely perform its obligations under
the business combination agreement, or (y) the business, financial condition or
results of operations of the target and its subsidiaries, taken as a whole,
other than any event, state of facts, circumstance, development, change, effect
or occurrence resulting from (a) changes in general economic or political
conditions or the securities, credit or financial markets in general, (b)
general changes or developments in the industries in which the target and its
subsidiaries operate, including general changes in applicable law across such
industries, (c) the announcement of the business combination agreement or the
pendency of the transactions contemplated thereby, including disputes or any
fees or expenses incurred in connection therewith.

 

5.          This Letter Agreement and the Forward Purchase Contract dated July
16, 2014 between the Macquarie Sponsor and the Company constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate to the subject matter hereof. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

6.          This Letter Agreement shall be binding on the Sponsors and each of
its permitted successors and assigns of the underlying equity securities held by
the Sponsors.

 

7.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

8.          Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

9.          This Letter Agreement shall terminate in the event that the Public
Offering is not consummated and closed by September 30, 2014.

 

[Signature Page follows]

 

 

 

  

Terrapin 3 Acquisition Corporation

July 16, 2014

Page 3

 

  MIHI LLC         By: /s/J. Andrew Underwood     Name: J. Andrew Underwood    
Title:  Authorized Signatory A         By: /s/Drew Reid     Name: Drew Reid    
Title: Attorney-in-Fact         APPLE ORANGE LLC         By: /s/Nathan Leight  
  Name:     Nathan Leight     Title: Managing Member         NOYAC PATH LLC    
    By: /s/Stephen Schifrin     Name:     Stephen Schifrin     Title: Manager  
      PERISCOPE LLC         By: /s/Guy Barudin     Name:      Guy Barudin    
Title:   President

 

 

 

 

Terrapin 3 Acquisition Corporation

July 16, 2014

Page 4

 

Acknowledged and Agreed:       TERRAPIN 3 ACQUISITION CORPORATION         By:
/s/Sanjay Arora     Name:       Sanjay Arora     Title:         Chief Executive
Officer  

 

 

